The plaintiffs in this cause are the owner and all of the employees who are jointly conducting a beauty parlor in the city of Chicago, and the cause of their complaint for an injunction arises from interference with that business by the defendants. There is no question of fact for decision as the cause was disposed of on a motion to strike which admitted all facts well pleaded. In the circuit court the motion to dismiss was sustained and the complaint dismissed for want of equity. The Appellate Court reversed this judgment of the circuit court and granted a certificate of importance, permitting the cause to come before us on this further appeal.
The facts alleged and admitted are substantially as follows: April 30, 1937, four persons claiming to be officials and business agents of Local No. 548-D of the Hairdressers and Cosmetologists Union called upon Swing and demanded that he require all of his employees to join that union, to which none of them belonged, and to which none of them *Page 93 
wished to belong. Swing took a neutral position in the matter, permitted the agents to mingle with his employees, and permitted the employees to do as they pleased. The plaintiffs all agree that there was not then and has not since been any labor difficulty or dispute; the employees were and are satisfied with wages, hours and working conditions.
Notwithstanding these satisfactory conditions and obvious harmony among the plaintiffs, the place of business where they all obtained a livelihood was beset by pickets. On April 30, 1937, male and female pickets appeared on the street in front of the shop carrying large signs with the legend: "This Beauty Shop is Unfair to Organized Labor, Hairdressers and Cosmetologists Union Local 548-D, American Federation of Labor and Chicago Federation of Labor." This was continued during that part of the day and evening when the place was open for business. The complaint charges that the statement on these signs was untrue and malicious, and although, as to malice, this is a conclusion of the pleader, the very fact that the employer and all of his employees joined in this suit sufficiently establishes it.
It is further charged and admitted that these pickets directly, and in some cases forcibly interfered with customers; that one lady leaving the shop was grabbed by the arm and in a threatening manner told that she had better not go in the place again because it was a "scab" shop; that another lady customer was likewise accosted and told that she ought to be shot for going into that "scab" shop. It is also charged and admitted that all of these pickets were strangers to the employer, that none of them were either past or prospective employees in the place of business and that the entire proceeding was designed and intended to force the employer to force his employees to join that particular union, or in the alternative suffer a destruction of his business, with a consequent loss of employment and *Page 94 
means of livelihood to all of the plaintiffs. The Appellate Court succinctly states: "The question presented for determination is whether a labor union, in which none of its members are present, past or expectant employees of an employer, has a right to picket his place of business for the purpose of compelling the employees, who do not wish to join a union, to do so."
The appellants divide their brief into two main contentions, only one of which requires consideration in this opinion. The first point which they urge, that the Illinois Anti-Injunction act of 1925 prohibits the issuance of injunctions in a case such as this, was fully considered and decided by us in MeadowmoorDairies, Inc. v. Milk Wagon Drivers' Union of Chicago, No. 753,371 Ill. 377. The opinion in that case was filed while the present appeal was pending and in it we held the act of 1925 has no application to cases wherein there is no dispute between employer and employee. In that case all of the arguments presented by the appellants in this case were fully considered and it is now unnecessary for us to repeat what we then said.
The second contention of the appellants concerns the constitutional right to freedom of speech. It is contended by them that section 4 of article 2 of the constitution of Illinois and the fourteenth amendment to the constitution of the United States protect them in their exhibition of the placards and signs derogatory to the plaintiffs' business and intended to destroy it. It is said that for such a wrong, if it be a wrong, or if the statements be untrue, the remedy must be by civil action or by prosecution for criminal libel. The implication of this argument is that the constitutional guaranty of freedom of speech extends so far as to make it a guaranty of freedom to libel; that under this constitutional provision those other provisions guaranteeing due process and equal protection of law must be submerged. Our liberties and means of livelihood are not held by so slender a thread nor a title so tenuous. The right of one group to organize for the advancement of its own ends *Page 95 
is exactly equal to but no greater than the right of other citizens peaceably to pursue their own lawful occupations. In the case before us the public is told that the employer is unfair to organized labor, when the contrary is the fact, it being admitted that he is entirely willing to have his employees organize if they wish. The plaintiffs, both employer and employees, under the equal protection of the law, are entitled freely to pursue their lawful business, yet it is claimed that that business may be destroyed by a libelous boycott in the name of freedom of speech. Under the basic principles of due process a person may not be punished nor his property and business destroyed without a day in court on proper charge and notice with an opportunity to be heard. Yet it is here contended a self-organized group may determine that the plaintiffs may no longer be permitted to earn an honest living by lawful means and forthwith proceed by libelous banners to execute their death sentence.
Appellants insist that the case of Vulcan Detinning Co. v. St.Clair, 315 Ill. 40, sustains their position in regard to freedom of speech, but except for certain language in the opinion which might appear favorable to them, it is far from the point. In that case an injunction was issued in connection with a labor controversy restraining the use of certain violence and threats. No appeal was taken from the decree granting this injunction and it became final. Thereafter an article was published in a newspaper and signed by the union which was deemed to be a violation of the injunction previously granted. In this court only two things were held: (1) That no appeal having been taken from the order granting the injunction it became final and we were not at liberty to consider or decide the propriety of its having been issued, and (2) that the publication did not, in fact, violate the injunction. No further discussion of the case is necessary or appropriate.
It is unnecessary for us to decide whether or not a court of equity will enjoin a threatened libel because that kind of a case is not before us. We have here for consideration an *Page 96 
accomplished and continuing libel which is quite a different thing, and we fail to see that it is in any way different from any other form of continuing trespass. To say that a court of equity lies supine before such a wrong where there is obviously no adequate remedy at law is to deny to equity its most fundamental and essential power — the power to right that which is wrong and protect that which must otherwise be unlawfully destroyed.
In the Meadowmoor case, supra, we pointed out that all constitutional rights are co-equal and must be harmonized with each other, no one such right being permitted to override or submerge another. What we then said we now adhere to and the rules then announced apply to freedom of speech as well as any other constitutional right. In People v. Lloyd, 304 Ill. 23, we called attention to the fact that there is a wide difference between freedom of speech and an unbridled license of speech. We now say that freedom of speech does not include freedom to libel or slander. There is no theory upon which the constitution can be shaped into a mantle for wrong and where the right and wrong of the matter are plainly apparent the right must prevail and the wrong be prevented. It is right for men to earn their living by honest means within the law and it is wrong for others either singly or in combination to prevent such honest labor by any unlawful means whether it be force, violence or libel. These principles are self-evident and require neither stress of words nor citation of authority for their support.
We have before us in this case an effort by force to deprive all of the plaintiffs of their means of livelihood and compel them to exist on terms prescribed by others without lawful authority to prescribe them. We have in this record two instances of direct force applied to customers. We have the force of threats and the supposedly powerful force of a boycott to be brought about by signs and banners. A State or nation ceases to be sovereign if it tolerates within *Page 97 
it any force other than its own, and that force must be such as is established by law, directed by the courts, observing the principles of due process and equal protection of the law. To whatever extent these rules are violated we have lawlessness and under such circumstances a court of equity will not pick and choose among the unlawful acts and threats but will enjoin the whole scheme.
We are convinced that the Appellate Court arrived at a correct decision and its judgment is affirmed.
Judgment affirmed.